NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 29 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    21-50052

                Plaintiff-Appellee,             D.C. No. 2:09-cr-00783-TJH-2

 v.
                                                MEMORANDUM*
SUREN GARIBYAN,

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Central District of California
                   Terry J. Hatter, Jr., District Judge, Presiding

                             Submitted June 15, 2022**

Before:      SILVERMAN, WATFORD, and FORREST, Circuit Judges.

      Suren Garibyan appeals from the district court’s order denying his motion

for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have

jurisdiction under 28 U.S.C. § 1291. Reviewing for abuse of discretion, see United

States v. Keller, 2 F.4th 1278, 1281 (9th Cir. 2021), we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Garibyan contends that, because the district court erroneously believed it

was constrained by U.S.S.G. § 1B1.13, it did not consider all of his arguments in

support of his assertion that he had extraordinary and compelling reasons for

compassionate release. We do not address this claim because the court concluded

that, even if Garibyan had shown extraordinary and compelling reasons, it would

deny his motion under the 18 U.S.C. § 3553(a) factors. Contrary to Garibyan’s

contention, the court considered his § 3553(a) arguments, adequately explained its

decision, and did not abuse its discretion in concluding that the § 3553(a) factors

did not support relief. See Chavez-Meza v. United States, 138 S. Ct. 1959, 1965

(2018); Keller, 2 F.4th at 1284.

      AFFIRMED.




                                          2                                     21-50052